IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1697-10



                            TED H. ROBERTS, Appellant

                                            v.

                               THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FOURTH COURT OF APPEALS
                              BEXAR COUNTY

             Per curiam.

                                     OPINION


      Appellant was convicted of three counts of theft and sentenced to confinement for

five years. The trial court granted shock probation. The Court of Appeals dismissed

Appellant’s appeal for lack of jurisdiction. Roberts v. State, (Tex. App. — San Antonio,

No. 04-10-00558-CR, delivered November 10, 2010). Appellant’s petition for

discretionary review was dismissed as untimely filed on April 13, 2011. Appellant has
                                                                                Roberts - 2

filed a motion for rehearing requesting reinstatement of his petition so that it will be

considered by this Court. Appellant’s motion for rehearing is granted. His petition is

reinstated as of May 25, 2011 and will be considered in accord with Tex.R.App.P. 68.

Appellant must file copies of his petition for discretionary review with this Court within

14 days of the date of this opinion. See Tex.R.App.P. 9.3(b).




Delivered May 25, 2011
Do not publish